EXHIBIT SUPPLY OF SERVICES AGREEMENT THIS SUPPLY OF SERVICES AGREEMENT (the “Agreement”) is entered into with effect from 12th December 2008 the “Effective Date”, between Flex Fuels Energy, Inc a Nevada corporation c/o Office of CSC Services of Nevada Inc, Resident Agent for Flex Fuels Energy Inc, ohn Street, Carson City, Nevada, 89706, USA (the “Company”), and Thomas Barr, of 46 Chobham Road, Ottershaw, Surrey KT16 0NN, United Kingdom, whereby Thomas Barr (“the Contractor”) agrees to provide certain services (“the Services”) to the Company. The Parties to this Agreement are the Company and Thomas Barr. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements contained herein, and for other valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I:Definitions and Interpretations 1.1Definitions For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires, the following terms shall have the following respective meanings: “Base Fee” shall have the meaning specified in Section 3.1. “Board of
